Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (6/21/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined. This office action is in response to Applicant’s submission dated 10/14/2021. Claims 1-12 and 14-20 are pending and being examined.
Response to Amendment and arguments
	Applicant’s arguments are related to the amendments which point to slots and possibility of rotation of one with respect to other. As discussed in the present rejection this facility is disclosed in the prior art cited below.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claim 1-8, 10-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajinder Dhindsa (US 20150064920) in view of Joydeep Guha (US 20140051253). 
Rajinder Dhindsa discloses an apparatus for confining plasma in a process chamber and disclose a first liner surrounding a substrate support of the process chamber with a first set of openings for fluid flow (Fig 2B-116), a second liner surrounding the substrate support of the process chamber with a second set of openings for fluid flow (202), wherein the first set of openings and the second set of openings are configured to be offset (Fig 5C and 5D) from each other and are configured to be spaced apart vertically (Fig 2B and para 47). The gap could be 0.01-1.0 inch. Rajinder Dhindsa discloses radial slot like openings (Fig 5C and 5D). Rotation is explicitly disclosed in para 36 using actuator 207.
Rajinder Dhindsa does not explicitly disclose that the liners are electrically conductive, although the liners appear to be integrally connected to conductive materials.
Joydeep Guha discloses an apparatus for confining plasma in a process chamber and disclose a first liner surrounding a substrate support of the process chamber with a first set of openings for fluid flow (Fig 3B 305a), a second liner surrounding the substrate support of the process chamber with a second set of openings for fluid flow (305b), wherein the first set of openings and the second set of openings are configured to be offset from each other and are configured to be spaced apart vertically (Fig 3B and 3C). The liners are part of an annular aluminum baffle ring which is electrically conductive, could be coated with yttrium oxide (para 
It would have been obvious to have electrically conductive liners since the conductivity is known to have a profound effect on the plasma sheath.
Regarding claim 11 Rajinder Dhindsa or Joydeep Guha discloses baffle with two annular plates with offset opening but do not disclose two plates installed with respect to each other with keys to maintain constant offset. However using keys like slot and corresponding protrusion to install focus and edge rings was well known and it would have been obvious for one of ordinary skill in the art to use keys to install upper and lower liners as separate plated as an alternative arrangement in apparatus of Rajinder Dhindsa or Joydeep Guha.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rajinder Dhindsa (US 20150064920) in view of Joydeep Guha (US 20140051253) as applied to claim 1 and further in view of Miller et al (US 20080110567).
Rajinder Dhindsa or Joydeep Guha do not explicitly discloses that the distance between the substrate support and upper liner could be adjusted. However since the plasma sheath follows the contour of the plasma chamber, the height of the upper plate determines the shape of the plasma sheath and uniformity of processing.   
Miller et al also disclose that in Fig 2D, 2E, 14B, 14C and teach the effect on plasma density related to depression of baffle with respect to substrate support (Abstract).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rajinder Dhindsa (US 20150064920) in view of Joydeep Guha (US 20140051253) as applied to claim 1 and further in view of Rajinder Dhindsa (US 20170092467) or Kellogg et al (US 20120003836).
Rajinder Dhindsa or Joydeep Guha discloses baffle with two annular plates with offset opening but does not disclose two separate plates installed with conductive gasket.
Rajinder Dhindsa (`467) discloses a plasma processing chamber and discloses a conductive gasket (Fig 1-57) between shoulder ring and support plate for electrical continuity. 
Kellogg et al similarly disclose a plasma processing chamber and discloses a conductive gasket (para 33) between movable ring and fixed ring part of a baffle arrangement for electrical continuity.
As discussed above, in an alternative but equivalent arrangement of having two separate annular plates for the baffle in Joydeep Guha, conductive gasket would provide electrical continuity for grounding as required in Joydeep Guha.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isihara et al (7109660) disclose a plasma apparatus with plural annular plates for a baffle plate (Fig 5, 7, 8 and 10) and disclose offset (Fig 7 and 12) and a gap more than 1mm. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716